Citation Nr: 0911041	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDING OF FACT

The Veteran has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 5107(b), 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under law administered by the Secretary.  The Secretary shall 
consider all information and law and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The RO has conducted internet research which disclosed that 
the base to which the Veteran was assigned was subjected to 
mortar and rocket attacks in December 1970.

The Veteran's spouse submitted a statement in November 2004 
asserting that the Veteran suffered from nightmares that had 
become more frequent since the Gulf War began.  She stated 
that she had awakened to find him in the throes of a 
nightmare, choking her in her sleep, crouched beside the bed 
trying to avoid enemy fire, accidently striking her in his 
sleep, and pulling her hair because he thought she was an 
enemy soldier.  She also related that she was afraid to touch 
him while he was in the grip of a nightmare as he usually 
responded violently.  She stated that many times the Veteran 
would rather be alone because loud family gatherings were 
often too much for him to handle.  She also related an 
instance where the Veteran was fired from his job for violent 
behavior.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent 
to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).

The Veteran has been treated extensively at the Guam VA 
Medical Center (VAMC) for PTSD.  In September 2005 the 
Veteran's psychiatrist, Dr. J.G., diagnosed depressive 
disorder not otherwise specified (NOS), rule out PTSD, and 
impulse control disorder.  Dr.J.G. also noted exposure to 
combat-related trauma.  In December 2005 Dr. J.G. formally 
diagnosed PTSD.

The Veteran was afforded a psychiatric VA examination in 
September 2007.  It was the examiner's opinion that the 
Veteran did not have PTSD.  The examiner reasoned that even 
though the Veteran did exhibit some symptoms traditionally 
associated with PTSD, such as irritability and nightmares, 
these were a result of alcohol abuse rather than PTSD.  After 
talking with the Veteran about his experiences in Vietnam, 
the examiner concluded that the Veteran had not felt genuine 
fear while he was stationed in Vietnam, and in order to be 
diagnosed with PTSD a person must have experienced "intense 
fear, helplessness, or horror."  The examination report also 
makes it clear that the Veteran felt uncomfortable confiding 
some aspects of his experiences in Vietnam with the VA 
examiner.  The VA examiner was forced to consult with the 
Veterans treating psychiatrist in order to get a clear 
picture of the Veteran's disability.

In an addendum opinion, prepared after consulting with the 
Veteran's treating psychiatrist, the examiner stated that it 
was clear that the Veteran was changed as a result of his 
actions in Vietnam.  The Veteran did not fit a clear-cut 
diagnosis of PTSD or major depressive disorder, and for that 
reason was diagnosed with depressive disorder NOS.

In a February 2009 Informal Hearing Presentation (IHP) the 
Veteran's service representative argued that any statements 
the Veteran made to the VA examiner during his psychiatric 
examination about not experiencing fear were false bravado. 
The representative asserted that despite the fact that the 
examining physician felt that the Veteran did not experience 
"intense fear, helplessness, or horror," the Veteran had in 
fact been so fearful that he demonstrably injured himself 
when he dove under a tanker when his base came under attack.

Review of the evidence above shows the Veteran has a verified 
in-service stressor.  However, medical evidence is 
inconsistent as to whether the Veteran has a diagnosis of 
PTSD attributable to that stressor.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such 
a diagnosis on a finding that the preponderance of the 
evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, 143-44.

For the reasons cited below, the Board finds that the 
preponderance of the evidence is not against the diagnosis or 
a connection to an in-service stressor.

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as the adjudicator.  See Guarneri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In this case the Board finds the PTSD diagnosis made by the 
Veteran's treating VA psychiatrist is a result of a long 
history of treatment, during which that psychiatrist had 
ample opportunity to evaluate the Veteran's symptoms and also 
to gain the Veteran's confidence.  The VA examiner had less 
time to observe the Veteran and less time to gain rapport.  
This is consistent with the Veteran having exhibited false 
bravado when he indicated to the VA examiner that he did not 
experience real fear when he was stationed in Vietnam.  For 
these reasons, the treating psychiatrist was in a better 
position to accurately diagnose the Veteran's disorder, and 
to attribute a disorder to an in-service stressor.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, the Veteran is entitled to service connection 
for PTSD.
  

ORDER

Service connection for PTSD is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


